                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


STEPHEN JACOB HOWARD,

               Plaintiff,

               v.                                             CASE NO. 19-3151-SAC

JULIE EFFENBECK, et al.,

               Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Stephen Jacob Howard is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff is

detained at the Saline County Jail in Salina, Kansas. The Court granted Plaintiff leave to proceed

in forma pauperis.

       Plaintiff’s allegations in his Complaint involve his state criminal proceedings. Plaintiff

sues the prosecuting attorney and defense counsel. Plaintiff alleges that he was arrested on

July 11, 2018, in Saline County, Kansas, for two counts of Aggravated Burglary, Felony Theft,

Felony Fleeing or Attempting to Elude Police Officer(s), Felony Criminal Damage to Property,

Reckless Driving, Criminal Damage to Property, Theft, Driving While License Cancelled, and

Interference with Law Enforcement. Plaintiff alleges ineffective assistance of counsel, a due

process violation, and “rights of due diligence.”


                                                    1
       Plaintiff alleges that false testimony was given at his preliminary hearing and his defense

attorney, Defendant Effenbeck, failed to bring light to the matter upon Plaintiff’s request and

failed to instruct the trial judge according to the pattern instructions. Plaintiff alleges that

Defendant Effenbeck withdrew from his case and Defendant Brave was appointed to represent

Plaintiff. Plaintiff alleges that Defendant Brave refused to order transcripts from the preliminary

hearing and forced Plaintiff to enter a plea.

       Plaintiff seeks relief for pain and suffering, lost wages, and heartache. Plaintiff filed a

Motion for Relief (Doc. 4), asking the Court to grant him relief in the amount of $500,000 for

pain and suffering, lost wages and emotional distress. To the extent Plaintiff is clarifying his

request for relief in his Complaint, the Court will consider the motion as a supplement to the

Complaint. However, to the extent Plaintiff is asking the Court to grant that relief pursuant to

the motion, the request is denied.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court



                                                2
liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,



                                                   3
561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       1. County Attorney

       Plaintiff names the Saline County Attorney, Ellen Mitchell, as a Defendant. Although

Plaintiff fails to mention Defendant Mitchell in the body of his Complaint, any claim against

Defendant Mitchell would nevertheless fail on the ground of prosecutorial immunity.

Prosecutors are absolutely immune from liability for damages in actions asserted against them

for actions taken “in initiating a prosecution and in presenting the State’s case.” Imbler v.

Pachtman, 424 U.S. 409, 431 (1976).         Plaintiff’s claims concerning his criminal case fall

squarely within the prosecutorial function. Plaintiff is directed to show cause why his claims

against Defendant Mitchell should not be dismissed based on prosecutorial immunity.

       2. Criminal Defense Attorneys

       Plaintiff has not shown that his state court defense attorneys were acting under color of

state law as required under § 1983. See Polk Cty. v. Dodson, 454 U.S. 312, 318–19, 321–23

(1981) (assigned public defender is ordinarily not considered a state actor because their conduct



                                                 4
as legal advocates is controlled by professional standards independent of the administrative

direction of a supervisor); see also Vermont v. Brillon, 556 U.S. 81, 91 (2009); Dunn v. Harper

County, 520 Fed. Appx. 723, 725-26, 2013 WL 1363797 at *2 (10th Cir. Apr. 5, 2013) (“[I]t is

well established that neither private attorneys nor public defenders act under color of state law

for purposes of § 1983 when performing traditional functions as counsel to a criminal

defendant.” (citations omitted)). A criminal defense attorney does not act under color of state

even when the representation was inadequate. Briscoe v. LaHue, 460 U.S. 325, 330 n.6 (1983).

Plaintiff’s claims against his defense attorneys are subject to dismissal for failure to state a claim.

       3. Heck Bar

       If Plaintiff has been convicted and a judgment on Plaintiff’s claim in this case would

necessarily imply the invalidity of that conviction, the claim may be barred by Heck. In Heck v.

Humphrey, the United States Supreme Court held that when a state prisoner seeks damages in a

§ 1983 action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87.

       To the extent Plaintiff challenges the validity of his sentence or conviction, his federal

claim must be presented in habeas corpus. However, a petition for habeas corpus is premature

until Plaintiff has exhausted available state court remedies. See 28 U.S.C. § 2254(b)(1)(A)

(requiring exhaustion of available state court remedies).


                                                  5
IV. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein.

       IT IS THEREFORE ORDERED THAT Plaintiff’s Motion for Relief (Doc. 4) is

denied to the extent Plaintiff seeks an award of damages. The motion will be considered as a

supplement to the Complaint.

       IT IS FURTHER ORDERED THAT Plaintiff is granted until December 6, 2019, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated November 12, 2019, in Topeka, Kansas.

                                            s/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                                6
